SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and is AFFIRMED.
Shelley Lacey appeals from an order of the District Court (Stefan R. Underhill, Judge) granting summary judgment against her on her 42 U.S.C. § 1983 malicious prosecution claim against police officer John Daly. The District Court held that, as a matter of law, Daly had probable cause to arrest Lacey and that, in any event, he was entitled to qualified immunity-
On appeal, Lacey contends that the District Court overlooked genuine issues of material fact. We find no basis for reversal and therefore affirm the judgment of the District Court.
“To prevail on a claim of malicious prosecution, four elements must be shown: (1) the defendant initiated a prosecution against plaintiff, (2) without probable cause to believe the proceeding can succeed, (3) the proceeding was begun with malice and, (4) the matter terminated in plaintiffs favor.” Ricciuti v. New York City Transit Auth., 124 F.3d 123, 130 (2d Cir.1997). In this case, the District Court held that, as a matter of law, the undisputed facts established that the police officer had probable cause to arrest Lacey.
“Probable cause is established when the arresting officer has ‘knowledge or reasonably trustworthy information’ sufficient to warrant a person of reasonable caution in the belief that an offense has been committed by the person to be arrested.” Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 119 (2d Cir.1995) (internal quotation marks and citations omitted). “An arresting officer advised of a crime by a person who claims to be the victim, and who has signed a complaint or information *68charging someone with the crime, has probable cause to effect an arrest absent circumstances that raise doubts as to the victim’s veracity.” Id.
In this case, Sgt. Daly was advised of an alleged crime by a person who claimed to be the victim and who signed the complaint. In addition, he relied on the results of a handwriting analysis provided by the Connecticut State Police Forensic Science Laboratory. This information was sufficient to provide probable cause, unless Daly was aware of circumstances casting doubt on its reliability. See Singer, 63 F.3d at 119.
Lacey points to various circumstances she claims cast doubt on the complainant’s veracity and the reliability of the handwriting analysis. For example, Lacey claims that the complainant had been harassing her and had, in fact, been directed to have no contact with her, and that the handwriting analysis was “worthless.” Lacey’s counsel conceded at oral argument before the District Court, however, that there is no evidence that Daly knew of these circumstances at the time he prepared the arrest warrant that forms the basis for Lacey’s claim. Hearing Tr. dated Dec. 15, 2000, at 12. Accordingly, Lacey has failed to raise an issue of material fact with respect to the probable cause element of her malicious prosecution claim.
We have considered all of Lacey’s other arguments and find them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.